Case 1:17-cv-07299-NGG-PK Document 132 Filed 01/24/20 Page 1 of 1 PageID #: 1325
        AGF&J            Abrams, Gorelick, Friedman & Jacobson, LLP
                         Attorneys At Law
                                                                      One Battery Park Plaza
                                                                      4th Floor
                                                                                               Phone: 212-422-1200
                                                                                               Fax: 212-968-7573
                                                                      New York, NY 10004       www.agfjlaw.com



                                            January 24, 2020


 Via ECF
 Hon. Peggy Kuo
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:     Rosenfeld v. Lenich, et al., No. 17 Civ. 7299 (NGG)(PK)
                        Our File No. 31937

 Honorable Madam:

          Abrams, Gorelick, Friedman & Jacobson, LLP represents defendants the City of New
 York, Lu-Shawn Thompson, Eric Gonzalez, William Schaeffer and Brian Donohue ("City
 Defendants") in the Stephanie Rosenfeld matter referenced above. The City Defendants submit
 this letter motion in support of a motion to compel Plaintiff to disclose the amount of their
 purported monetary settlement with defendant Tara Lenich. For the purposes of brevity, City
 Defendants adopt the facts and legal argument set forth in the motion submitted by Joshua Lax,
 Esq., counsel for the City Defendants in the two related matters, Danielle Rosenfeld v. Tara Lenich,
 et al (18-cv-6720) and Jarrett Lemieux v. Tara Lenich, et al (18-cv-6721 ), also pending before
 your Honor as if fully set forth herein. A copy of the letter motion filed by Mr. Lax on January
 23, 2020 is attached hereto as Exhibit 1.




 JEK/

 CC: All Counsel Via ECF




                                                     1
